IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHARLES LAFORGE,1                           §
                                                §   No. 335, 2017
          Respondent Below,                     §
          Appellant,                            §
                                                §   Court Below—Family Court
          v.                                    §   of the State of Delaware
                                                §
    DIVISION OF FAMILY                          §   File No. 16-10-3TK
    SERVICES,                                   §   Petition No. 16-33923
                                                §
          Petitioner Below,                     §
          Appellee.                             §

                                Submitted: May 2, 2018
                                 Decided: May 8, 2018

Before VAUGHN, SEITZ and TRAYNOR, Justices.

                                           ORDER

         This 8th day of May 2018, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Family

Court should be affirmed on the basis of and for the reasons stated in its July 19,

2017 Order.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court be AFFIRMED

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                              Justice
1
    In accordance with Del. Sup. Ct. R. 7(d), the Court has assigned a pseudonym to the Appellant.